Name: 2010/692/EU: Commission Decision of 15Ã November 2010 recognising the fully operational character of the Latvian database for bovine animals (notified under document C(2010) 7782)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  means of agricultural production;  information technology and data processing;  agri-foodstuffs;  marketing;  Europe
 Date Published: 2010-11-17

 17.11.2010 EN Official Journal of the European Union L 299/45 COMMISSION DECISION of 15 November 2010 recognising the fully operational character of the Latvian database for bovine animals (notified under document C(2010) 7782) (Only the Latvian text is authentic) (2010/692/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1), and in particular Article 10(b) thereof, Whereas: (1) Article 6(3) of Regulation (EC) No 1760/2000 (the Regulation) provides that Member States, which have a computerised database which the Commission deems to be fully operational, may determine that a passport is to be issued only for animals intended for intra-Union trade and that those animals shall be accompanied by their passports only when they are moved from the territory of the Member State concerned to the territory of another Member State. (2) Latvia has presented to the Commission a request for the recognition of the fully operational character of the database that forms part of the Latvian system for the identification and registration of bovine animals pursuant to the Regulation. The Latvian authorities have also submitted to the Commission the appropriate information concerning the compatibility of the database with the provisions of Article 5 of the Regulation. (3) The Commission examined the information submitted by the Latvian authorities and following inspection considered that the request was sufficiently substantiated, pending certain adaptations which the Latvian authorities undertook to complete by 30 September 2010. (4) Before 1 October 2010 the Latvian authorities confirmed that additional measures had been implemented to ensure that deadlines laid down in the Regulation for the notification of events are respected, floating animals are detected and followed up and passports accompanying animals from other Member States are surrendered to the competent authority on arrival. (5) In view of the above, it is appropriate to recognise the fully operational character of the Latvian database for bovine animals as of 1 October 2010, HAS ADOPTED THIS DECISION: Article 1 The Latvian database for bovine animals is recognised as fully operational from 1 October 2010. Article 2 This Decision is addressed to the Republic of Latvia. Done at Brussels, 15 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 204, 11.8.2000, p. 1.